MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Dec 09 2020, 8:22 am
court except for the purpose of establishing
the defense of res judicata, collateral                                                CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander W. Robbins                                     Curtis T. Hill, Jr.
Bedford, Indiana                                         Attorney General of Indiana
                                                         Abigail R. Recker
                                                         Robert J. Henke
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             December 9, 2020
Parent-Child Relationship of                             Court of Appeals Case No.
A.D. (Minor Child) and                                   20A-JT-1378
J.H. (Mother),                                           Appeal from the Morgan Circuit
                                                         Court
Appellant-Respondent,
                                                         The Honorable Matthew G.
        v.                                               Hanson, Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              55C01-2001-JT-32
Services,
Appellee-Petitioner.



Mathias, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020                 Page 1 of 10
[1]   J.H. (“Mother”) appeals the Morgan Circuit Court’s order involuntarily

      terminating her parental rights to her minor child, A.D. Mother argues that

      termination of her parental rights is not supported by clear and convincing

      evidence.


[2]   We affirm.


                                   Facts and Procedural History
[3]   A.D. was born on April 24, 2019, and at birth, he tested positive for marijuana,

      methamphetamine, and amphetamine. Therefore, when A.D. was five days

      old, the Department of Child Services (“DCS”) removed A.D. from Mother’s

      care. A.D. was placed with his paternal grandmother.


[4]   A petition alleging that A.D. was a Child in Need of Services (“CHINS”) was

      filed on April 30, 2019.1 Mother failed to appear for the initial hearing, which

      was also held on April 30. A.D. was adjudicated a CHINS pursuant to Indiana

      Code sections 31-34-1-1 and -10.


[5]   Mother appeared at the dispositional hearing held on May 23, 2019. The trial

      court ordered Mother to participate in services including a substance-abuse




      1
        During these proceedings, A.D.’s biological father had an active warrant for his arrest and was hiding from
      law enforcement. He did not appear for any hearings in this case and was served by publication because he
      could not be located. His parental rights to A.D. were terminated by default, and he does not participate in
      this appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020                 Page 2 of 10
      assessment, comply with all treatment recommendations, submit to random

      drug screens, and maintain stable and adequate housing.


[6]   Mother completed a substance-abuse evaluation through Centerstone. She also

      began working with a family support specialist and a recovery coach. Mother

      failed to make significant progress, did not attend all required group sessions,

      and missed meetings with her recovery coach. She was therefore discharged

      from Centerstone in August 2019.


[7]   Next, DCS referred Mother to Life Recovery Center. Mother’s participation in

      treatment through that referral was “hit or miss.” Tr. p. 77. Mother was

      discharged unsuccessfully after she tested positive for methamphetamine and

      THC. Her treatment providers recommended inpatient treatment. Mother

      denied using methamphetamine and refused to seek inpatient treatment.


[8]   In November and December of 2019, Mother failed to maintain

      communication with her DCS service providers. And Mother failed to appear

      at the November 21, 2019 permanency hearing. Because Mother was not in

      compliance with the case plan, had not made progress in her treatment goals,

      and was not participating in visitation with the child, on January 27, 2020, DCS

      filed a petition to terminate Mother’s parental rights. Mother did not appear for

      the February 3, 2020 initial hearing on the termination petition.


[9]   In January 2020, a family case manager was able to speak to Mother, and she

      was re-referred to Centerstone. On April 27, 2020, Mother finally completed a

      substance abuse evaluation at Centerstone. Mother was “guarded” during her

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020   Page 3 of 10
       assessment and minimized her substance-abuse issues. Tr. p. 44. The therapist

       at Centerstone recommended intensive outpatient therapy and individual

       therapy.


[10]   In May 2020, Mother resumed therapy and began to participate in intensive

       outpatient therapy three days per week. Mother missed five scheduled group

       sessions. She met with her therapist regularly until June 4, 2020. Mother

       admitted that she used methamphetamine in mid-May 2020 and continues to

       smoke marijuana. She tested positive for THC numerous times throughout

       these proceedings.


[11]   Mother initially participated in supervised visitation with A.D. However, she

       failed to participate in visitation with the child from November 2019 to May

       2020. Mother also has not made any progress towards obtaining stable

       employment or income and transportation.


[12]   On May 28, 2020 and June 12, 2020, the trial court held hearings on DCS’s

       petition to terminate Mother’s parental rights. Mother did not appear at the

       June 12 hearing, but her counsel represented her. Mother failed to respond to

       counsel’s attempts to communicate with her between the two hearing dates.

       Mother also did not respond to counsel’s text message on the morning of the

       June 12 hearing.


[13]   Both the family case manager and the Court Appointed Special Advocate

       testified that termination of Mother’s parental rights was in the child’s best

       interests. Tr. pp. 62–63, 91. DCS maintained A.D.’s placement with paternal

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020   Page 4 of 10
       grandmother throughout these proceedings, and grandmother is willing to

       adopt the child.


[14]   On June 23, 2020, the trial court issued an order terminating Mother’s parental

       rights to A.D. The trial court concluded that Mother refuses to acknowledge her

       substance-abuse issues and has not taken significant steps towards addressing

       those issues during these proceedings. Appellant’s App. p. 28. The court noted

       that Mother has a “lengthy and continuing drug abuse history” and has two

       prior “DCS cases where her children have been taken from her by both consent

       and termination.” Id. Those prior cases arose due to Mother’s drug and stability

       issues providing “further evidence that [M]other essentially has no

       understanding of how her drug use has destroyed her life and the lives of her

       children.” Id. For these reasons, the trial court concluded that DCS proved both

       that the conditions that resulted in the child’s removal or reasons for continued

       placement outside Mother’s home will not be remedied and that continuation

       of the parent–child relationship poses a threat to A.D.’s well-being.


[15]   Mother now appeals the termination of her parental rights to A.D.


                                          Standard of Review
[16]   Indiana appellate courts have long had a highly deferential standard of review

       in cases involving the termination of parental rights. In re D.B., 942 N.E.2d 867,

       871 (Ind. Ct. App. 2011). We neither reweigh the evidence nor assess witness

       credibility. Id. We consider only the evidence and reasonable inferences

       favorable to the trial court’s judgment. Id. In deference to the trial court’s

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020   Page 5 of 10
       unique position to assess the evidence, we will set aside a judgment terminating

       a parent-child relationship only if it is clearly erroneous. Id. Clear error is that

       which leaves us with a definite and firm conviction that a mistake has been

       made. J.M. v. Marion Cnty. Off. of Fam. & Child., 802 N.E.2d 40, 44 (Ind. Ct.

       App. 2004), trans. denied.


[17]   Here, the trial court’s judgment contains special findings and conclusions;

       therefore, we apply a two-tiered standard of review. Bester v. Lake Cnty. Off. of

       Fam. & Child., 839 N.E.2d 143, 147 (Ind. 2005). First, we determine whether

       the evidence supports the findings, and second, we determine whether the

       findings support the judgment. Id. “Findings are clearly erroneous only when

       the record contains no facts to support them either directly or by inference.”

       Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences

       support the trial court’s decision, we must affirm. In re L.S., 717 N.E.2d 204,

       208 (Ind. Ct. App. 1999), trans. denied. Moreover, we accept unchallenged

       findings as true and determine only whether the unchallenged findings are

       sufficient to support the judgment. In re A.M., 121 N.E.3d 556, 562 (Ind. Ct.

       App. 2019), trans. denied; see also T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d

       104, 110 (Ind. Ct. App. 2012) (holding that when the trial court’s unchallenged

       findings support termination, there is no error), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020   Page 6 of 10
                                      Discussion and Decision
[18]   Mother claims that the trial court’s order involuntarily terminating her parental

       rights is not supported by clear and convincing evidence. Indiana Code section

       31-35-2-4(b)(2) provides that a petition to terminate parental rights must allege:


                (B) that one (1) of the following is true:

                    (i) There is a reasonable probability that the conditions that
                    resulted in the child’s removal or the reasons for placement
                    outside the home of the parents will not be remedied.

                    (ii) There is a reasonable probability that the continuation of
                    the parent-child relationship poses a threat to the well-being
                    of the child.

                    (iii) The child has, on two (2) separate occasions, been
                    adjudicated a child in need of services;

                (C) that termination is in the best interests of the child; and

                (D) that there is a satisfactory plan for the care and treatment of
                the child.


[19]   DCS must prove each element by clear and convincing evidence. Ind. Code §

       31-37-14-2; In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009). Because Indiana

       Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the trial court is

       required to find that only one prong of subsection 2(B) has been established by

       clear and convincing evidence. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App.

       2010).


[20]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester, 839 N.E.2d

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020   Page 7 of 10
       at 148. It is instead sufficient to show by clear and convincing evidence that the

       child’s emotional and physical development are put at risk by the parent’s

       custody. Id. If the court finds the allegations in a petition are true, the court

       shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


[21]   The purpose of terminating parental rights is not to punish parents but instead

       to protect children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004).

       Although parental rights have a constitutional dimension, the law allows for

       their termination when the parties are unable or unwilling to meet their

       responsibilities as parents. Id. Indeed, parental interests must be subordinated to

       the child’s interests in determining the proper disposition of a petition to

       terminate parental rights. G.Y., 904 N.E.2d at 1259.


[22]   Mother argues that “the root of [her] problems with participating in services

       was a lack of transportation.” Appellant’s Br. at 8. She claims that she engaged

       in services “when transportation was no longer an issue due to services being

       provided virtually due to the COVID-19 pandemic[.]” Id.


[23]   Mother may have had difficulty participating in some services due to her lack of

       transportation. However, Mother’s continued drug use, refusal to acknowledge

       her significant substance-abuse issues, and failure to maintain communication

       with her DCS service providers had nothing to do with her alleged lack of

       transportation. Her failure to appear for the fact-finding hearing on June 12,

       2020, via a Zoom call or to communicate with her counsel was not caused by

       her lack of transportation, either.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020   Page 8 of 10
[24]   At birth, A.D. tested positive for marijuana, methamphetamine, and

       amphetamine. Mother engaged in behavior that endangered A.D.’s life well

       before he was born. Yet, as the trial court found, Mother “essentially has no

       understanding of how her drug use has destroyed her life and the lives of her

       children.” Appellant’s App. p. 28. Mother continues to deny methamphetamine

       use, despite the fact that A.D. tested positive for that substance at birth and she

       tested positive in May 2020. And Mother refused to participate in inpatient

       treatment as recommended by service providers.


[25]   A.D. was removed from Mother at birth and has never been placed in her care.

       The trial court’s finding that the “[p]rior history of this mother with her other

       children suggests an instability and an inability to ever wish to properly provide

       any sort of safe or sober homelife for this child” is unchallenged and supported

       by the evidence. Id. at 29. Also, Mother “has shown no intent of ever getting

       clean in order to do what she needs to do for the best interests of” A.D. Id.

       Mother’s failure to appear for the fact-finding hearing in this case further

       demonstrates her lack of commitment to A.D. and that she is unwilling to take

       the steps necessary to provide a stable life for the child.


[26]   In sum, clear and convincing evidence supports the trial court’s findings that

       DCS proved the factors enumerated in Indiana Code section 31-35-2-4(b)(2).

       Mother’s argument to the contrary is merely a request to reweigh the evidence

       and credibility of the witnesses, which our court will not do.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020   Page 9 of 10
                                                 Conclusion
[27]   DCS presented clear and convincing evidence that the conditions that resulted

       in A.D.’s removal or reasons for continued placement outside Mother’s home

       will not be remedied and that continuation of the parent-child relationship

       poses a threat to A.D.’s well-being. And Mother does not appeal the trial

       court’s finding that termination of her parent rights is in A.D.’s best interests.

       For all of these reasons, we affirm the trial court’s order involuntarily

       terminating Mother’s parental rights.


[28]   Affirmed.


       Altice, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1378 | December 9, 2020   Page 10 of 10